--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is entered into as of August 15, 2011, by and between
Westbridge Research Group, a California corporation (the “Company”), and Richard
T. Forsyth, an individual (“Executive”), with reference to the following facts:
 
A.   Executive is willing to serve as the General Counsel, Secretary and Chief
Financial Officer of the Company.
 
B.    Company desires the employment of Executive as the General Counsel,
Secretary and Chief Financial Officer of the Company for a term of years and on
certain other terms as stated herein.
 
NOW, THEREFORE, in consideration of the foregoing facts and the mutual
agreements set forth below, the parties agree as follows:
 
1.   EMPLOYMENT; TERM.  Company hereby employs Executive, and Executive hereby
accepts employment as General Counsel, Secretary and Chief Financial Officer of
the Company, for a period commencing September 1, 2011 and ending November 30,
2014 (the “Term of Employment”).  Executive also will serve in the same capacity
for Westbridge Agricultural Products at no additional consideration.
 
2.   DUTIES.


2.1           Executive’s duties shall include the responsibilities of the
General Counsel, Secretary and Chief Financial Officer of the
Company.  Executive shall report to the President of the Company. Executive
shall also have the general powers and duties of management usually vested in
the office of the General Counsel, Secretary and Chief Financial Officer of a
corporation and shall have such other similar powers and duties as from time to
time may be prescribed by the President, the Board of Directors or the Bylaws.


2.2           Executive shall devote substantially all of his productive time
and his best efforts, knowledge, and skill to the operation, promotion, and
advancement of Company’s business, and to the proper and efficient discharge of
his duties as described herein.  Executive further covenants and agrees that he
will not, directly or indirectly, engage or participate in any activities at any
time during the term of his employment in conflict with the best interest of
Company.


2.3           During the term of this Agreement, Executive will not directly
compete with the Company’s business, whether alone, as a partner, or as an
officer, director, executive, or shareholder of any other corporation, or as a
trustee, a fiduciary, or other representative of any other entity which is in
direct competition with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   COMPENSATION.


3.1           Salary and Benefits.  Company shall pay Executive a salary of
$120,000 per annum (“Base Salary”), which shall be payable in the intervals
consistent with the Company’s normal payroll schedules.  The Base Salary will be
reviewed annually by the President, but in no event may the Base Salary be
reduced by more than ten percent (10%) in any year without the written agreement
of Executive. The first salary review will be in 2012.


3.2           Bonus.  See Exhibit “A”.


3.3           Options.  See Exhibit “B”.


3.4           Taxes. All compensation will be subject to the customary
withholding tax and other employment taxes as required with respect to
compensation paid by an employer to an Executive.


4.   BENEFITS.


4.1           Executive shall be entitled to normal executive medical, dental,
long-term disability, and life insurance as the Company may have in place from
time to time.  The Company will pay for the medical and dental insurance
coverage of Executive’s dependents if such payment is in accordance with
Company’s policy.


4.2           Executive shall be entitled to such vacation and personal leave
time as permitted by the Company pursuant to its policies, provided however that
Executive is entitled to receive three weeks of vacation each year.  The timing
and duration of any vacation shall be subject to the prior written notice to the
Company’s President.


4.3           Executive shall be eligible to participate in and be covered by
any pension, insurance, reimbursement, supplemental disability, and other plans
maintained by the Company from time to time.


4.4           The Company shall pay on Executive’s behalf or reimburse Executive
for reasonable expenses incurred in connection with his employment including any
business travel, dues, cost of attending industry conventions, meetings, and
entertainment expenses for entertainment aiding the development of the Company
and reasonable expenses related to professional educational
requirements.  Executive agrees to submit receipts and other documentation to
support the above expenses as a condition of reimbursement therefore.  The
Company will also pay for expenses related to California State Bar membership
and any professional organizations that the President deems in the best interest
of the Company.




 
2

--------------------------------------------------------------------------------

 


5.   TERMINATION.


5.1           Executive may voluntarily terminate his employment upon giving to
Company not less than one hundred twenty (120) days written notice of
Executive’s intention to do so.


5.2           This Agreement shall terminate upon the earlier of date of death,
the date when Executive becomes “completely disabled” as that term is defined in
Section 6 below, the expiration of the Term of Employment, or as otherwise
permitted by law.  In the event of death or disability, the Company shall
continue Executive’s salary for six (6) months from the date of death or
complete disability.  In the event of complete disability, the amount of salary
continuation shall be reduced by the amount of any disability payments made to
Executive under the Company’s insurance policy.  In addition, any stock options
granted to Executive prior to death or complete disability which would normally
vest during the twelve (12) months following such death or disability shall vest
and may be exercised in accordance with the term of the options.


5.3           The Company may terminate this Agreement for cause during the Term
of Employment by written notice given to Executive, effective immediately or any
later date specified by Company, in any of the following events:


(a)   conviction in a court of competent jurisdiction regarding any violation of
law or regulation by Executive which affects adversely the ability of Executive
to perform his duties, obligations and responsibilities herein or the good name,
goodwill or reputation of Company,


(b)   the failure of Executive to carry out the reasonable directions of
Company’s President or Board of Directors, or


(c)   for any reason specified in California Labor Code Section 2924, a copy of
which is attached hereto as Exhibit “C”.


There shall be no severance pay in the event of termination for cause.


5.4           The Company may terminate the Agreement at any time without cause,
with or without notice.  In such an event the Company will pay to the Executive
an amount as if it were a termination for a Change in Control occurring within
the first twenty four months of the Change in Control (defined hereafter) under
Section 8 of this Agreement.  This amount may be paid over time in accordance
with the Company’s regular payroll schedule as if Executive were still
employed.  Also Executive will be entitled to receive the insurance benefits as
set forth in Section 8(d).
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
6.   DEATH OF DISABILITY DURING TERM OF EMPLOYMENT.  The term “completely
disabled” as used herein shall mean the inability of the Executive to perform
his duties hereunder for the reason that he has become permanently disabled
within the meaning of any policy of disability income insurance covering
Executives of the Company then in force.  In the event the Company has no policy
of disability income insurance covering the executives of the Company in force
when Executive becomes disabled, the term “completely disabled” shall mean the
inability of Executive to perform his duties hereunder by reason of any
incapacity, physical or mental, which the Board of Directors of the Company,
based upon medical advice or opinion provided by a licensed physician acceptable
to said Board of Directors of the Company, determines to have incapacitated
Executive from satisfactorily performing all of his usual services for the
Company during the foreseeable future, taking into account the essential
functions of Executive’s position and the existence of reasonable accommodation,
if any, to permit Executive to perform these duties.  The action of said Board
of Directors shall be final and binding and the date such action is taken shall
be the date of such complete disability for purposes of termination of this
Agreement.
 
7.   EXECUTIVE’S DUTIES ON TERMINATION.  Upon termination of this Agreement,
Executive shall deliver promptly to the Company all equipment, notebooks,
property, documents, memoranda, reports, files, books, correspondence, lists, or
other written or graphic records and the like, relating to the Company’s
business, which are or have been in Executive’s possession or under his control.
 
8.   CHANGE IN CONTROL.


(a)           For purposes of the Agreement, a “Change in Control” of the
Company shall mean an event or series of events of a nature that at such time
(i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as determined under Rule 13d of such Act), directly or indirectly, of
voting securities of the Company representing fifty percent (50%) or more of the
Company’s outstanding voting securities or right to acquire such securities, or
(ii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction occurs in
which the Company is not the resulting entity.


(b)           If a Change in Control has occurred, Executive shall be entitled
to the benefits provided in Subsections (c) and (d) below, upon Executive’s
subsequent termination of regular employment within twenty-four (24) months
following the Change in Control due to (i) termination of Executive’s employment
(other than termination for cause as set forth in Section 5.3 of the Agreement)
or (ii) Executive’s resignation following any material adverse change in or loss
of title, office or significant authority or responsibility, material reduction
in Base Salary or benefits (excluding bonus) or relocation of the Executive’s
principal place of employment by more than twenty (20) miles from its location
at the time of the Change in Control.


(c)           Upon Executive’s entitlement to benefits under Subsection (b), (i)
the Company shall pay Executive, or in the event of Executive’s subsequent death
or disability, Executive’s beneficiaries, estate or other representative, a sum
equal to two (2) full years Base Salary, less all required and applicable
withholding regardless of the remaining term under the Agreement; and (ii) any
unvested stock options and related rights shall immediately vest and shall be
exercisable for a period of three (3) years from the date of termination.  The
amount referenced in (i) above, shall be paid in a lump sum due within ten (10)
days of the date of termination or resignation.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Upon the occurrence of a Change in Control followed by Executive’s
termination of employment or resignation (other than termination for cause), the
Company and its successors or assigns shall cause to be continued life, medical
and disability coverage substantially identical to the coverage maintained by
the Company for the Executive prior to Executive’s termination or
resignation.  Such coverage and payment shall cease upon the expiration of
twelve (12) full calendar months from the date of termination or
resignation.  Nothing in this provision is intended to restrict or limit
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act,
commonly known as COBRA.


(e)           In the event that any amount due hereunder constitutes an “excess
parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, the Company and Executive shall meet in good faith to minimize the adverse
tax consequences to Executive.


9.   CONFIDENTIALITY AGREEMENT AND FUTURE INVENTIONS.  Executive shall sign a
Proprietary Information and Inventions Agreement in the form set forth in
Exhibit “E”.
 
10.   ASSIGNMENT AND BINDING EFFECT.  This Agreement shall be binding upon and
inure to the benefit of Executive and Executive’s heirs, executors,
administrators and legal representatives.  Neither this Agreement nor the rights
or obligations hereunder shall be assignable by Executive.  The rights and
obligations hereunder shall inure to the benefit of and be binding upon the
successors, assigns, and legal representatives of the Company.
 
11.   NOTICES.  All notices or demands of any kind required or permitted to be
given by the Company or Executive hereunder shall be given in writing and shall
be delivered personally (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, as follows:
 
 

  If intended for the Company:
Westbridge Research Group
1260 Avenida Chelsea
Vista, CA 92081-8315
Attn: President
        If intended for the Executive:
Richard T. Forsyth
13763 Boquita Drive
Del Mar, CA 92014

 
Any such written notice shall be deemed received when personally delivered (and
receipted for) or on the fourth (4th) day following its deposit in the United
States Mail, as specified herein.  Any Party may change the address to which
notice is intended for it; such change of address shall be sent by a notice to
the other party given in the manner specified in this section.
 
 
 
5

--------------------------------------------------------------------------------

 
 
12.   CHOICE OF LAW.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.
 
13.   INTEGRATION.  This Agreement contains the entire agreement of the parties
and cannot be amended or modified except by written agreement between Executive
and the Company.
 
14.   WAIVER.  No term or condition of this Agreement or the breach thereof
shall be deemed waived, except by written consent of the Party against whom the
waiver is claimed and any waiver or any condition or breach shall not be deemed
to be a waiver of any preceding or succeeding breach of the same or any other
covenant, term or condition.
 
15.   SEVERABILITY.  The unenforceability, invalidity, or illegality of any
provision in this Agreement shall not render any other provision in this
Agreement unenforceable, invalid, or illegal.
 
16.   INTERPRETATION; CONSTRUCTION.  The captions of the sections of this
Agreement are for convenience only and shall not be deemed to be relevant in
resolving any question of interpretation or construction of this
Agreement.  This Agreement shall not be interpreted for or against any party on
the basis that a Party drafted the Agreement or caused it to be drafted.
 
17.   REPRESENTATIONS AND WARRANTIES.  Executive represents and warrants that he
is not restricted or prohibited, contractually or otherwise, from entering into
and performing each of the terms and covenants contained in this Agreement, and
that his execution and performance of this Agreement is not a violation or
breach of any other agreement between Executive and any other person or entity.
 
18.   ARBITRATION.  Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, the employment of Executive by the Company, or
relating to the termination of that employment, including all claims in tort or
contract, pursuant to statute or otherwise, and including any claim as to the
arbitrability of any claim or controversy and any claim for rescission, shall be
settled by binding arbitration before a single, neutral arbitrator in San Diego
County, California by the American Arbitration Association under its National
Rules for the Resolution of Employment Disputes.  The arbitrator shall have
power to interpret this Agreement, but shall have no power to alter or amend
this Agreement.  The arbitrator may award his/her fees, the costs or
arbitration, and attorney’s fees.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof; provided,
however, that the Company may pursue equitable remedies, including injunctive
relief, against the breach of any such term or in aid of the exercise of any
power granted in this Agreement, or any combination thereof, in any court having
jurisdiction thereof, without resort to arbitration.
 
19.   LEGAL COUNSEL.  Executive acknowledges that he has the right and
opportunity to seek the advice of independent counsel of Executive’s own
choosing with respect to Executive’s legal rights and obligations and the legal
effect of this Agreement.  Executive further acknowledges that she has either
sought or declined to seek the advice of legal counsel and that Executive has
read the Agreement and is fully aware of the contents thereof and its meaning
and legal effect.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

The Company: Executive:     Westbridge Research Group,   a California
corporation     /s/ Richard T. Forsyth                                 
Richard T. Forsyth
By:   /s/ Christine Koenemann                                  Christine
Koenemann, President  

 
 

 
                                                                                     
 
 
 

 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT “A”


BONUS




Executive’s portion of any Board approved employee bonus pool, if any, is to be
determined by the Company’s President at the President’s sole
discretion.  Executive shall not participate in the Company’s 2011 bonus pool.










 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “B”


OPTIONS
 
 
None
















 
 

--------------------------------------------------------------------------------

 


EXHIBIT “C”


 
California Labor Code Section 2924 - Employment for Specified Term; Grounds for
Termination by Employer


An employment for a specified term may be terminated at any time by the employer
in case of any willful breach of duty by the Executive in the course of his
employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.









 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------